 

FS Credit Real Estate Income Trust, Inc. 8-K [fscreit-8k_060618.htm]

 

Exhibit 10.1

 



FIRST Amendment to UNCOMMITTED Master Repurchase and securities
contract Agreement

 

This FIRST Amendment to UNCOMMITTED Master Repurchase and Securities Contract
Agreement (this “Amendment”), dated as of June 6, 2018, is by and between
GOLDMAN SACHS BANK USA, a New York state-chartered bank, as buyer (“Buyer”), and
FS CREIT FINANCE GS-1 LLC, a Delaware limited liability company, as seller
(“Seller”). Capitalized terms used but not otherwise defined herein shall have
the meanings given to them in the Master Repurchase Agreement (as defined
below).

 

W I T N E S S E T H:

WHEREAS, Seller and Buyer have entered into that certain Uncommitted Master
Repurchase and Securities Contract Agreement, dated as of January 26, 2018 (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Master Repurchase Agreement”);

 

WHEREAS, Seller has requested that Buyer increase the Maximum Facility Amount,
and Buyer has agreed to increase the Maximum Facility Amount in accordance with
the terms and conditions set forth herein; and

 

WHEREAS, Seller and Buyer wish to modify certain terms and provisions of the
Master Repurchase Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

 

1.       Amendments to Master Repurchase Agreement. The Master Repurchase
Agreement is hereby amended as follows:

(a)    The definition of “Maximum Facility Amount” in Article 2 of the Master
Repurchase Agreement is hereby deleted in its entirety and replaced with the
following:

“Maximum Facility Amount” shall mean One Hundred Thirty Million Dollars
($130,000,000.00), as such amount may be increased to One Hundred Seventy-Five
Million Dollars, and/or Two Hundred Fifty Million Dollars, pursuant to Article
3(n).

2.       Effectiveness. The effectiveness of this Amendment is subject to
receipt by Buyer of the following:

(a)    Amendment. This Amendment, duly executed and delivered by Seller and
Buyer.

(b)    Responsible Officer Certificate. A signed certificate from a Responsible
Officer of Seller certifying: (i) that no amendments have been made to the
organizational documents of Seller since January 26, 2018, unless otherwise
stated therein; and (ii) the authority of Seller to execute and deliver this
Amendment and the other Transaction Documents to be executed and delivered in
connection with this Amendment.

(c)    Good Standing. Certificates of existence and good standing and/or
qualification to engage in business for the Seller.

  

 

 

(d)    Legal Opinion. Opinions of outside counsel to Seller reasonably
acceptable to Buyer as to such matters as Buyer may reasonably request,
provided, that the execution of this Amendment by Buyer shall evidence
satisfaction of this condition.

(e)    Fees. Payment by Seller of the actual costs and expenses, including,
without limitation, the reasonable fees and expenses of counsel to Buyer,
incurred by Buyer in connection with this Amendment and the transactions
contemplated hereby.

3.       Seller Representations. Seller hereby represents and warrants that:

(a)    no Potential Event of Default, Event of Default or Margin Deficit exists,
and no Potential Event of Default, Event of Default or Margin Deficit will occur
as a result of the execution, delivery and performance by Seller of this
Amendment; and

(b)    the representations and warranties contained in Article 13 of the Master
Repurchase Agreement are true and correct in all material respects (except to
the extent that such representations and warranties specifically refer to any
earlier date, in which case Seller represents and warrants that such
representations and warranties are true and correct as of such earlier date and
except that the representations and warranties regarding Seller or Guarantor’s
financial statements are deemed to refer to the most recent financial statements
furnished to Buyer).

4.       Defined Terms. Capitalized terms used but not otherwise defined herein
shall have the meanings given to them in the Master Repurchase Agreement.

5.       Continuing Effect; Reaffirmation of Guarantee Agreement. As amended by
this Amendment, all terms, covenants and provisions of the Master Repurchase
Agreement are ratified and confirmed and shall remain in full force and effect.
In addition, any and all guaranties and indemnities for the benefit of Buyer
(including, without limitation, the Guarantee Agreement) and agreements
subordinating rights and liens to the rights and liens of Buyer, are hereby
ratified and confirmed and shall not be released, diminished, impaired, reduced
or adversely affected by this Amendment, and each party indemnifying Buyer, and
each party subordinating any right or lien to the rights and liens of Buyer,
hereby consents, acknowledges and agrees to the modifications set forth in this
Amendment and waives any common law, equitable, statutory or other rights which
such party might otherwise have as a result of or in connection with this
Amendment.

6.       Binding Effect; No Partnership; Counterparts. The provisions of the
Master Repurchase Agreement, as amended hereby, shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Nothing herein contained shall be deemed or construed to
create a partnership or joint venture between any of the parties hereto. For the
purpose of facilitating the execution of this Amendment as herein provided, this
Amendment may be executed simultaneously in any number of counterparts, each of
which shall be deemed to be an original, and such counterparts when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart signature page to this Amendment in Portable Document
Format (PDF) or by facsimile transmission shall be effective as delivery of a
manually executed original counterpart thereof.

7.       Further Agreements. Seller agrees to execute and deliver such
additional documents, instruments or agreements as may be reasonably requested
by Buyer and as may be necessary or appropriate from time to time to effectuate
the purposes of this Amendment.

8.       Governing Law. The provisions of Article 20 of the Master Repurchase
Agreement are incorporated herein by reference.

 2 

 



9.       Headings. The headings of the sections and subsections of this
Amendment are for convenience of reference only and shall not be considered a
part hereof nor shall they be deemed to limit or otherwise affect any of the
terms or provisions hereof.

10.   References to Transaction Documents. All references to the Master
Repurchase Agreement in any Transaction Document, or in any other document
executed or delivered in connection therewith shall, from and after the
execution and delivery of this Amendment, be deemed a reference to the Master
Repurchase Agreement as amended hereby, unless the context expressly requires
otherwise.

11.   No Waiver.  The execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of Buyer under the
Master Repurchase Agreement or any other Transaction Document, nor constitute a
waiver of any provision of the Master Repurchase Agreement or any other
Transaction Document by any of the parties hereto.

 

[NO FURTHER TEXT ON THIS PAGE]

 

 3 

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.

  BUYER:           GOLDMAN SACHS BANK USA, a New York state-chartered bank      
    By: /s/ Jeffrey Dawkins     Name:  Jeffrey Dawkins     Title:  Authorized
Person

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 4 

 

 

  SELLER:           FS CREIT FINANCE GS-1 LLC, a Delaware limited liability
company           By: /s/ William Goebel     Name: William Goebel     Title:
Chief Financial Officer

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 5 

 



The undersigned hereby acknowledges the execution of the Amendment and agrees
that the Guarantee Agreement and agreements therein subordinating rights and
liens to the rights and liens of Buyer, are hereby ratified and confirmed and
shall not be released, diminished, impaired, reduced or adversely affected by
this Amendment, and each party indemnifying Buyer therein, and each party
subordinating any right or lien to the rights and liens of Buyer, therein,
hereby acknowledges the modifications set forth in this Amendment and waives any
common law, equitable, statutory or other rights which such party might
otherwise have as a result of or in connection with this Amendment. In addition,
the undersigned reaffirms its obligations under the Guarantee Agreement and
agrees that its obligations under the Guarantee Agreement shall remain in full
force and effect and apply to the additional components referenced in this
Amendment.

 

 

  GUARANTOR:           FS CREDIT REAL ESTATE INCOME TRUST, INC., a Maryland
corporation           By: /s/ William Goebel     Name: William Goebel     Title:
Chief Financial Officer

 

 6 

 